Citation Nr: 1204349	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-11 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	David Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.

A claim to reopen the issue of entitlement to service connection for a left shoulder disorder has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran incurred a skin disorder during his active duty service, and the skin disorder has been present since his active duty discharge.


CONCLUSION OF LAW

A skin disorder was incurred in or due to active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claim herein.  This is so because the Board is taking action favorable to the Veteran.  As such, this decision poses no risk of prejudice to the Veteran with respect to above-captioned claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from December 1965 to November 1968.  In October 2009, he submitted a claim of entitlement to service connection for a skin disorder.  After this claim was denied in January 2009, he perfected an appeal.  This claim has been certified to the Board for appellate review.

Generally, service connection may be granted for disability due to a disease or injury, which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

According to a November 1965 enlistment examination report, the Veteran did not complain of or receive treatment for a skin disorder.  A clinical evaluation demonstrated that the Veteran's skin was normal.  In a contemporaneous report of medical history, the Veteran did not indicate that he was then or had ever experienced a skin disorder.

On September 26, 1966, the Veteran presented with a rash on the upper part of his body, with a one-and-a-half-week history.  The Veteran reported that he was previously treated by a medic in the field, but that rash had not abated despite such treatment.  The diagnosis was pityriasis rosea.  He was given a 5-day prescription of Selsun and was instructed to return for a follow-up appointment.
At an October 1, 1966 follow-up appointment, it was noted that the Veteran's lesions were improving.  He was instructed to continue use of Selsun, which was to be followed by vinegar applications.

In September 1968, the Veteran underwent a separation examination.  During the examination, the Veteran did not complain of or receive treatment for a skin disorder.  Further, a clinical evaluation showed that his skin was normal.  In a contemporaneous report of medical history, the Veteran denied that he was then or had ever experienced a "skin disease."

As discussed above, the Veteran presented with a one-and-a-half-week history of a skin disorder on September 26, 1966.  He returned for a follow-up appointment five days later, and it was determined that his lesion were improving.  The Veteran's service treatment records did not demonstrate any additional treatment for a skin disorder.  Upon service discharge, he denied experiencing, and a clinical examination did not reveal, a skin disorder.  Consequently, although the evidence of record demonstrated that the Veteran's skin was treated during his active duty service, there is a reasonable basis to question whether the Veteran experienced a chronic, inservice skin disorder.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease or injury inservice, there is required a combination of manifestations sufficient to identify the disease or disorder and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  When the fact of chronicity inservice is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

Following his retirement, the Veteran could not afford to maintain private health insurance and, thus, established care with VA in August 2007.  At that time, the Veteran did not seek treatment for a skin disorder.   

In August 2009, the Veteran was treated for a skin condition at a VA facility.  The initial diagnosis was dishydrotic eczema.  Following a series of tests, biopsies, and follow-up appointments with dermatological specialists spanning almost two years, the consensus diagnosis was granulomatous rosecea.  VA treatment reports documenting this protracted period demonstrated that the Veteran consistently report that his skin disorder had been present for approximately 40 years.  These records did not, however, include an etiological opinion.

In July 2011, the Veteran testified at a Board hearing that his military duties included transporting fuel for military vehicles and aircraft.  Indeed, according to his DD 214, the Veteran's military occupational specialty was Unit and Organization Supply Specialist.  He asserted that he developed a skin disorder during his active duty service consequent to handling fuel during transportation.  The Veteran stated that the visible aspects of the skin disorder that he developed during his active duty service appeared to be same as those he continued to experience following his active duty discharge, and those he currently experienced.  The Veteran also detailed his post-service treatment history, which included treatment within the first year following his active service discharge, private dermatological treatment, and, eventually, VA treatment subsequent to his retirement.  The Veteran also testified about how the severity of his skin condition changed depending on the temperature and/or season.

As discussed immediately above, the Veteran asserted that he experienced a skin disorder during his active duty service as the result of exposure to fuel for military vehicles and aircraft.  The Veteran further asserted that his symptoms, which consisted of visible lesions, persisted from the time of inservice exposure until the present.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(holding that lay statements are competent evidence of a diagnosis if they describe symptoms that support a later diagnosis by a medical professional).

Further, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of a skin disorder, especially one marked by persistent lesions, is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's statements and testimony are, thus, competent evidence that he experienced inservice symptoms of a skin disorder and that he has continuously experienced such symptoms since his active duty service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Buchanan v. Nicholson, 451 Vet. App. 1331, 1337 (Fed. Cir. 2006).  

Once lay evidence has been determined to be competent, the Board must also determine whether such evidence is credible.  See Layno, 6 Vet. App. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza, 7 Vet. App. at 506.  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 Vet. App. at 1337.

The Veteran's service treatment records clearly demonstrated that he was treated for a skin disorder in September and October 1966.  His service treatment records were otherwise silent as to complaints of or treatment for a skin disorder or symptoms thereof.  Significantly, the Veteran's separation examination did not reveal complaints of or treatment for a skin disorder.  Further, a contemporaneous report of medical history demonstrated that the Veteran denied then or ever experiencing a skin disorder.  However, given that the Veteran's service treatment records documented treatment for a skin disorder during his active duty service, the Board assigns limited probative value to his report of medical history at service discharge.  The first evidence of record demonstrating post-service complaints of or treatment for a skin disorder was dated in August 2009, at which time he was provided a diagnosis of dishydrotic eczema.  During the pendency of the appeal, however, the Veteran asserted that he experienced a skin disorder during his active duty service and ever since.  He also asserted that he received treatment from a variety of medical professional following his active service discharge.  Based on the above, the Board finds credible the Veteran's assertions of experiencing a skin disorder since active duty service.  

Accordingly, there is a competent and credible basis to conclude that the Veteran's skin disorder has been present since his active duty service.  38 C.F.R. § 3.303 (b).  Given that there is no evidence of record that disassociated the Veteran's current skin disorder from his active duty service, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

In making this determination, the Board acknowledges that the Veteran underwent a VA examination in January 2009 in order to ascertain the presence of a skin disorder and, if present, whether it was related to his active duty service.  The examiner was unable to detect the presence of a skin disorder and, thus, was unable to provide an etiological opinion.  However, the post-service evidence of record clearly demonstrates that the Veteran has a current skin disorder.  As such, the January 2009 VA examination was inadequate for purposes of determining service connection.  As the benefit sought on appeal was granted herein, a remand in order to afford the Veteran another examination is not required.


ORDER

Service connection for a skin disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


